DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 11/23/2021 with respect to claim(s) 1, 7, and 9 have been considered but are moot in view of the new ground(s) of rejection. Although Applicant incorporates the allowable subject matter from claim 6 and intervening claim 3 and 5, as argued on pg. 10, the incorporation does not include all limitations of claim 3, as admitted by Applicant. Therefore, the amendment necessitates a new ground(s) of rejection. 

Examiner’s Note
	Applicant is invited to contact the Examiner at the telephone number indicated below to arrange for an interview to discuss amendments to overcome the current grounds of rejection and move the case towards allowance.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 7-8, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0120708 A1) in view of 3GPP (WF on SUL operations – R1-1719112) (cited in IDS filed 08/13/2020) and Tseng et al. (US 2018/0376457 A1).

Regarding claim 1, Liu discloses A method for configuring a supplementary uplink (SUL) carrier, the method comprising (Fig. 4, [0073], [0083]: grant information indicates at least one of first uplink resource and second uplink resource, wherein first uplink resource is SUL resource):
generating an SUL related parameter (Fig. 4, [0073], [0083]: network device generates grant information (=SUL related parameter) indicating at least one of first uplink resource and second uplink resource, wherein first uplink resource is SUL resource), the SUL related parameter being configured to define whether an uplink resource allocated is an SUL carrier resource or a non-SUL carrier resource ([0073], [0075]-[0076]: grant information which is a scheduling information includes grant information for at least one of first uplink resource and second uplink resource. [0083]: first uplink resource is SUL resource so second uplink is non-SUL resource. Fig. 6, [0101]-[0102]: a value of an NCIF field in a DCI that carries the uplink grant may indicate the uplink grant is for 3.5 GHz uplink resource or 1.8 GHz uplink resource. [0095]: 1.8 GHz frequency band is SUL resource and 3.5 GHz frequency band is non-SUL resource); and
transmitting the SUL related parameter to user equipment (UE) (Fig. 4, [0073], [0076]: network device sends grant information to a terminal, where the grant information is a scheduling information that is carried in DCI).
Liu does not disclose in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers; and an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource; and wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule, the generation rule comprising: configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or -2-Application No.: 16/849,123Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.
However, 3GPP discloses in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers (pg. 2: when a SCell is used, then PUCCH may not be configured on either the SUL carrier or the non-SUL UL carrier. For configuration of PUSCH, the UE may not be expected to receive UL grant for PUSCH on SUL carrier or non-SUL UL carrier); and
an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource (pg. 2: configure PUCCH and PUSCH either on SUL carrier or non-SUL UL carrier where the UE is receiving UL grant for PUSCH to indicate where the PUSCH is transmitted, i.e., on SUL carrier or non-SUL UL carrier).

Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).
Liu in view of 3GPP does not disclose wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule, the generation rule comprising: configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or -2-Application No.: 16/849,123Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.
However, Tseng discloses wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule ([0064]: a base station’s serving cell allocates/schedules resources to a UE. [0075]: base station configures mapping rules between logical channels and serving cells, such as PCell, PSCell, and/or SCells on multiple component carriers, where a determination is made for what resources may apply in the component carriers), the generation rule comprising ([0075]-[0077]: mapping rules for duplication): 
configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell ([0079]: the base station configures multiple SCells and provides a mapping configuration between logical channels and serving cells for duplication. [0073]: SCell is a cell that operates on secondary component carrier (=restricted cell). [0076]: a determination is made for what resources (=SUL carrier resource and non-SUL carrier resource) may apply in the component carriers. [0085], table 1-2: for CA PDCP PDU Duplication operation, sCellIndex#2 corresponding to LCH#a (=primary logical channel)) and sCellIndex#3 corresponding to LCH#b (=secondary logical channel) are configured for DL/UL duplications)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when generating grant information for indicating resources, as taught by Liu, to allocate/schedule resources for secondary component carriers that include SCells, where mapping rules between logical channels and serving cells are configured, i.e., for CA PDCP PDU Duplication operation, sCellIndex#2 corresponding to LCH#a and sCellIndex#3 corresponding to LCH#b are configured for DL/UL duplications, as taught by Tseng. 
Doing so provides a method to determine what radio resources may apply in the component carriers for duplication (Tseng: [0076]) where the same cells may be used for DL and UL duplication processes in CA PDCP PDU Duplication operation (Tseng: [0085]).


Liu does not disclose, but 3GPP further discloses wherein generating the SUL related parameter comprises at least one of (pg. 2: UL grant):
configuring the logical channel to use the SUL carrier resource or non-SUL carrier resource in the restricted cell (pg. 2: configure PUCCH on SUL carrier or non-SUL UL carrier where it is also possible to not configure PUCCH on SUL carrier or non-SUL UL carrier when a SCell is used. Further configure PUSCH on SUL carrier or non-SUL UL carrier)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when sending grant information, as taught by Liu, to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier, as taught by 3GPP.
Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).

Regarding claim 3, Liu in view of 3GPP and Tseng discloses all features of claim 1 as outlined above. 
Liu does not disclose, but 3GPP further discloses wherein the generation rule further comprises at least one of (pg. 2: configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier based on proposals (=generation rule)):
for a primary cell configuration or a primary secondary cell configuration of the restricted cell, configuring whether the logical channel uses the SUL carrier resource or the non-SUL carrier resource (pg. 2: configure PUCCH on SUL carrier or non-SUL UL carrier where it is possible to not configure PUCCH on SUL carrier or non-SUL UL carrier when a SCell is used. In other words, it is also possible to configure PUCCH on SUL carrier or non-SUL UL carrier when SCell is used); or

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when generating grant information, as taught by Liu, to configure PUCCH and PUSCH on SUL carrier or non-SUL carrier based on the proposals, as taught by 3GPP.
Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).

Regarding claim 7, Liu discloses A method for allocating a scheduled resource, the method comprising (Fig. 4, [0075]-[0076]: uplink data is sent on a scheduled resource):
receiving a supplementary uplink (SUL) related parameter from a base station (Fig. 4, [0073], [0076]: terminal receives from network device grant information (=SUL related parameter), where the grant information indicates at least one of first uplink resource and second uplink resource, wherein first uplink resource is SUL resource), the SUL related parameter being configured to define whether an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers ([0073], [0075]-[0076]: grant information which is a scheduling information includes grant information for at least one of first uplink resource and second uplink resource. [0083]: first uplink resource is SUL resource so second uplink is non-SUL resource. Fig. 6, [0101]-[0102]: a value of an NCIF field in a DCI that carries the uplink grant may indicate the uplink grant is for 3.5 GHz uplink resource or 1.8 GHz uplink resource. [0095]: 1.8 GHz frequency band is SUL resource and 3.5 GHz frequency band is non-SUL resource); and
allocating, according to the SUL related parameter, a scheduled resource corresponding to uplink scheduling information (Fig. 4, [0075]-[0076]: terminal sends uplink data on a scheduled resource granted through the grant information which is also referred to as scheduling information).
Liu does not disclose in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers; and an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource; and wherein the SUL related parameter is generated according to a generation rule, the generation rule comprising: configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or -2-Application No.: 16/849,123Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.
However, 3GPP discloses in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers (pg. 2: when a SCell is used, then PUCCH may not be configured on either the SUL carrier or the non-SUL UL carrier. For configuration 
an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource (pg. 2: configure PUCCH and PUSCH either on SUL carrier or non-SUL UL carrier where the UE is receiving UL grant for PUSCH to indicate where the PUSCH is transmitted, i.e., on SUL carrier or non-SUL UL carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when sending grant information, as taught by Liu, to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier and indicate where the PUSCH is transmitted on, as taught by 3GPP.
Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).
Liu in view of 3GPP does not disclose wherein the SUL related parameter is generated according to a generation rule, the generation rule comprising: configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or -2-Application No.: 16/849,123Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.
However, Tseng discloses wherein the SUL related parameter is generated according to a generation rule ([0064]: a base station’s serving cell allocates/schedules resources to a UE. [0075]: , the generation rule comprising ([0075]-[0077]: mapping rules for duplication): 
configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell ([0079]: the base station configures multiple SCells and provides a mapping configuration between logical channels and serving cells for duplication. [0073]: SCell is a cell that operates on secondary component carrier (=restricted cell). [0076]: a determination is made for what resources (=SUL carrier resource and non-SUL carrier resource) may apply in the component carriers. [0085], table 1-2: for CA PDCP PDU Duplication operation, sCellIndex#2 corresponding to LCH#a (=primary logical channel)) and sCellIndex#3 corresponding to LCH#b (=secondary logical channel) are configured for DL/UL duplications)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when generating grant information for indicating resources, as taught by Liu, to allocate/schedule resources for secondary component carriers that include SCells, where mapping rules between logical channels and serving cells are configured, i.e., for CA PDCP PDU Duplication operation, sCellIndex#2 corresponding to 
Doing so provides a method to determine what radio resources may apply in the component carriers for duplication (Tseng: [0076]) where the same cells may be used for DL and UL duplication processes in CA PDCP PDU Duplication operation (Tseng: [0085]).

Regarding claim 8, Liu in view of 3GPP and Tseng discloses all features of claim 7 as outlined above. 
Liu does not disclose, but 3GPP further discloses wherein allocating, according to the SUL related parameter, the scheduled resource corresponding to the uplink scheduling information to the logical channel of the carrier corresponding to the uplink scheduling information (see mapping in claim 7) comprises one of:
responsive to that the uplink scheduling information corresponds to an SUL carrier of a cell (pg. 2: the UL grant indicates for example SUL carrier in a SUL band combination), allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the SUL carrier of the cell (pg. 2: UE transmits PUSCH only on the SUL carrier based on the UL grant indicating SUL carrier in the SUL band combination. PUCCH may be configured on SUL carrier in the SUL band combination); or
responsive to that the uplink scheduling information corresponds to a non-SUL carrier of a cell (pg. 2: the UL grant indicates for example non-SUL UL carrier in a SUL band combination), allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the non-SUL carrier of the cell (pg. 2: UE transmits PUSCH only on the non-SUL UL carrier based on the UL grant indicating non-SUL UL carrier in the SUL band combination. PUCCH may be configured on non-SUL UL carrier in the SUL band combination).

 Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).

Regarding claim 9, Liu discloses A device for configuring a supplementary uplink (SUL) carrier, the device comprising (Fig. 19, [0164]-[0165]: network device. Fig. 4, [0073], [0083]: network device sends grant information that indicates at least one of first uplink resource and second uplink resource, wherein first uplink resource is SUL resource):
a processor (Fig. 19, [0165]: processing element 1931); and
a memory storing instructions executable by the processor (Fig. 19, [0165]: storage element 1932 stores a program  which is invoked by the processing element 1931);
wherein the processor is configured to (Fig. 19, [0165]: the processing element 1931 performs the foregoing method embodiments, i.e., Fig. 4):
generate an SUL related parameter (Fig. 4, [0073], [0083]: network device generates grant information (=SUL related parameter) indicating at least one of first uplink resource and second uplink resource, wherein first uplink resource is SUL resource), the SUL related parameter being configured to define whether an uplink resource allocated is an SUL carrier resource or a non-SUL carrier resource ([0073], [0075]-[0076]: grant information which is a scheduling information includes grant information for at least one of first uplink resource and second uplink resource. [0083]: first uplink resource is SUL resource so second uplink is non-SUL resource. Fig. 6, [0101]-[0102]: a value ; and
transmit the SUL related parameter to user equipment (UE) (Fig. 4, [0073], [0076]: network device sends grant information to a terminal, where the grant information is a scheduling information that is carried in DCI).
Liu does not disclose in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers; and an uplink resource allocated to a logical channel is an SUL carrier resource or a non-SUL carrier resource; and wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule, the generation rule comprising: configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or -2-Application No.: 16/849,123Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.
However, 3GPP discloses in a restricted cell where logical channel prioritization (LCP) restriction is made with respect to SUL and non-SUL carriers (pg. 2: when a SCell is used, then PUCCH may not be configured on either the SUL carrier or the non-SUL UL carrier. For configuration of PUSCH, the UE may not be expected to receive UL grant for PUSCH on SUL carrier or non-SUL UL carrier); and
to a logical channel is an SUL carrier resource or a non-SUL carrier resource (pg. 2: configure PUCCH and PUSCH either on SUL carrier or non-SUL UL carrier where the UE is receiving UL grant for PUSCH to indicate where the PUSCH is transmitted, i.e., on SUL carrier or non-SUL UL carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when sending grant information, as taught by Liu, to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier and indicate where the PUSCH is transmitted on, as taught by 3GPP.
Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).
Liu in view of 3GPP does not disclose wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule, the generation rule comprising: configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell; or -2-Application No.: 16/849,123Attorney Docket No.: 13269.0088-00000configuring the primary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell, and configuring the secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the SUL carrier resource in the restricted cell.
However, Tseng discloses wherein generating the SUL related parameter comprises generating the SUL related parameter according to a generation rule ([0064]: a base station’s serving cell allocates/schedules resources to a UE. [0075]: base station configures mapping rules between logical channels and serving cells, such as PCell, PSCell, and/or SCells on multiple component , the generation rule comprising ([0075]-[0077]: mapping rules for duplication): 
configuring a primary logical channel of two logical channels with a packet data convergence protocol (PDCP) duplication function enabled to use the SUL carrier resource in the restricted cell, and configuring a secondary logical channel of the two logical channels with the PDCP duplication function enabled to use the non-SUL carrier resource in the restricted cell ([0079]: the base station configures multiple SCells and provides a mapping configuration between logical channels and serving cells for duplication. [0073]: SCell is a cell that operates on secondary component carrier (=restricted cell). [0076]: a determination is made for what resources (=SUL carrier resource and non-SUL carrier resource) may apply in the component carriers. [0085], table 1-2: for CA PDCP PDU Duplication operation, sCellIndex#2 corresponding to LCH#a (=primary logical channel)) and sCellIndex#3 corresponding to LCH#b (=secondary logical channel) are configured for DL/UL duplications)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when generating grant information for indicating resources, as taught by Liu, to allocate/schedule resources for secondary component carriers that include SCells, where mapping rules between logical channels and serving cells are configured, i.e., for CA PDCP PDU Duplication operation, sCellIndex#2 corresponding to LCH#a and sCellIndex#3 corresponding to LCH#b are configured for DL/UL duplications, as taught by Tseng. 


Regarding claim 10, Liu in view of 3GPP and Tseng discloses all features of claim 9 as outlined above. 
Liu does not disclose, but 3GPP further discloses wherein the processor is further configured to perform at least one of (pg. 2: UL grant):
configuring the logical channel to use the SUL carrier resource or non-SUL carrier resource in the restricted cell (pg. 2: configure PUCCH on SUL carrier or non-SUL UL carrier where it is also possible to not configure PUCCH on SUL carrier or non-SUL UL carrier when a SCell is used. Further configure PUSCH on SUL carrier or non-SUL UL carrier)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when sending grant information, as taught by Liu, to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier, as taught by 3GPP.
Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).

Regarding claim 11, Liu in view of 3GPP and Tseng discloses all features of claim 9 as outlined above. 
wherein the generation rule further comprises at least one of (pg. 2: configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier based on proposals (=generation rule)):
for a primary cell configuration or a primary secondary cell configuration of the restricted cell, configuring whether the logical channel uses the SUL carrier resource or the non-SUL carrier resource (pg. 2: configure PUCCH on SUL carrier or non-SUL UL carrier where it is possible to not configure PUCCH on SUL carrier or non-SUL UL carrier when a SCell is used. In other words, it is also possible to configure PUCCH on SUL carrier or non-SUL UL carrier when SCell is used); or

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when generating grant information, as taught by Liu, to configure PUCCH and PUSCH on SUL carrier or non-SUL carrier based on the proposals, as taught by 3GPP.
Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).

Regarding claim 15, Liu discloses A device for allocating a scheduled resource (Fig. 20, [0171]-[0173]: terminal. Fig. 4, [0075]-[0076]: terminal sends uplink data on a scheduled resource), the device comprising:
a processor (Fig. 20, [0173]: processing element 2031); and
a memory storing instructions executable by the processor (Fig. 20, [0173]: storage element 2032 stores a program which is invoked by processing element 2031);
wherein the processor is configured to perform the method for allocating a scheduled resource according to claim 7 (Fig. 20, [0173]: the processing element 2031 performs the foregoing method embodiments, i.e., Fig. 4, in combination with 3GPP and Tseng, see claim 7 above).

Regarding claim 16, Liu in view of 3GPP and Tseng discloses all features of claim 15 as outlined above. 
Liu does not disclose, but 3GPP further discloses wherein the processor is further configured to perform one of:
responsive to that the uplink scheduling information corresponds to an SUL carrier of a cell (pg. 2: the UL grant indicates for example SUL carrier in a SUL band combination), allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the SUL carrier of the cell (pg. 2: UE transmits PUSCH only on the SUL carrier based on the UL grant indicating SUL carrier in the SUL band combination. PUCCH may be configured on SUL carrier in the SUL band combination); or
responsive to that the uplink scheduling information corresponds to a non-SUL carrier of a cell (pg. 2: the UL grant indicates for example non-SUL UL carrier in a SUL band combination), allocating the scheduled resource corresponding to the uplink scheduling information to a logical channel corresponding to the non-SUL carrier of the cell (pg. 2: UE transmits PUSCH only on the non-SUL UL carrier based on the UL grant indicating non-SUL UL carrier in the SUL band combination. PUCCH may be configured on non-SUL UL carrier in the SUL band combination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal when sending uplink data on a 
 Doing so provides WF on SUL operations where RRC signaling are used to configure PUCCH and PUSCH on SUL carrier or non-SUL UL carrier in a SUL band combination (3GPP: pgs. 1-2).

Regarding claim 17, Liu discloses A non-transitory computer readable storage medium having stored thereon computer instructions that (Fig. 19, [0164]-[0165], [0179]: storage element 1932, i.e., a ROM, stores a program), when executed by a processor of a device, cause the device to perform the method for configuring an SUL carrier according to claim 1 ([0165]: the program is invoked by a processing element 1931 to perform the foregoing method embodiments, i.e., Fig. 4, [0073], [0083]: network device sends grant information that indicates at least one of first uplink resource and second uplink resource, wherein first uplink resource is SUL resource. See claim 1 above where Liu in view of 3GPP and Tseng teaches claim 1.).

Regarding claim 18, Liu discloses A non-transitory computer readable storage medium having stored thereon computer instructions that (Fig. 20, [0171]-[0173], [0179]: storage element 2032, i.e., a ROM, stores a program), when executed by a processor of a device, cause the device to perform the method for allocating a scheduled resource according to claim 7 ([0173]: the a program is invoked by processing element 2031 to perform the foregoing method embodiments, i.e., Fig. 4, [0075]-[0076]: terminal sends uplink data on a scheduled resource. See claim 7 above where Liu in view of 3GPP and Tseng teaches claim 7).

	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0120708 A1) in view of 3GPP (WF on SUL operations – R1-1719112) (cited in IDS filed 08/13/2020), Tseng et al. (US 2018/0376457 A1), and Lee et al. (US 2021/0014875 A1).

Regarding claim 4, Liu in view of 3GPP and Tseng discloses all features of claim 1 as outlined above. 
Liu in view of 3GGP does not explicitly disclose, but Lee discloses wherein the SUL related parameter is carried in a radio resource control (RRC) message ([0102]: UL grant are semi-persistently configured by RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when generating grant information, as taught by Liu, to configure the UL grant by RRC signaling, as taught by Lee.
Doing so allows the scheduler assign the UL grant, which is also referred to UL radio resource, semi-persistently in a 3GPP based communication system (Lee: [0102]).

Regarding claim 12, Liu in view of 3GPP and Tseng discloses all features of claim 9 as outlined above. 
Liu in view of 3GGP does not explicitly disclose, but Lee discloses wherein the SUL related parameter is carried in a radio resource control (RRC) message ([0102]: UL grant are semi-persistently configured by RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network device when generating grant information, as taught by Liu, to configure the UL grant by RRC signaling, as taught by Lee.
.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.H.N./              Examiner, Art Unit 2478                                                                                                                                                                                          

/JOSEPH E AVELLINO/               Supervisory Patent Examiner, Art Unit 2478